Matter of Bonilla (Commissioner of Labor) (2017 NY Slip Op 06036)





Matter of Bonilla (Commissioner of Labor)


2017 NY Slip Op 06036


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

524210

[*1] In the Matter of the Claim of FRANCISCO A. BONILLA, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: June 12, 2017

Before: Peters, P.J., Lynch, Devine, Mulvey and Rumsey, JJ.


Francisco A. Bonilla, New York City, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 1, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Decision affirmed. No opinion.
Peters, P.J., Lynch, Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the decision is affirmed, without costs.